Citation Nr: 0013697	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  97-24 248	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for jungle rot.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from December 1966 
to December 1968.  

The current appeal arises from a rating action of the St. 
Petersburg, Florida, regional office (RO), which denied 
service connection for jungle rot and for post-traumatic 
stress disorder (PTSD).  


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
establishing that he currently has jungle rot associated with 
an in-service complaint of blisters.  

2.  The veteran has a diagnosis of PTSD related to claimed 
stressors during his military service in Vietnam.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for jungle 
rot is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who submits a claim for benefits to VA shall have 
the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his or her claim, and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

Specifically, a veteran must demonstrate three elements to 
establish that his or her service connection claim is well 
grounded.  First, the veteran must present medical evidence 
of a current disability.  Second, the veteran must produce 
medical or, in some instances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury.  Finally, 
the veteran must offer medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Epps. v. Gober, 126 F.3d at 1468-1469.  

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 
10 Vet.App. 488, 495-498 (1997).  

Jungle Rot

Throughout the current appeal, the veteran has asserted that 
service connection for jungle rot is warranted on the basis 
that this disorder has been present on his feet since his 
Vietnam service.  The service medical records are essentially 
negative for complaints of, treatment for, or findings of 
jungle rot.  Although at the separation examination in April 
1968, the veteran reported that he had occasionally had 
blisters on his feet, this evaluation demonstrated that the 
veteran's skin, at that time, was normal.  Post-service 
medical records reflect treatment, from July 1992 to July 
1996, for fungus infections on the veteran's feet.  

The Board acknowledges the veteran's contentions of continued 
symptomatology since service.  Significantly, however, the 
claims folder contains no competent medical evidence that the 
veteran currently has jungle rot associated with his 
in-service complaint of blisters.  The only evidence of such 
a nexus of record is the veteran's own lay statements of 
continued symptomatology.  Because the veteran is a layperson 
with no medical training or expertise, his assertions 
standing alone do not constitute competent medical evidence 
of a current jungle rot disability.  See Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  

Thus, the veteran has not submitted competent medical 
evidence establishing that he currently has jungle rot 
associated with his in-service complaint of blisters.  
Therefore, his claim for service connection for jungle rot 
must be denied on the basis that it is not well grounded.  

The Board notes that, in the substantive appeal received at 
the RO in July 1997, the veteran stated that he had received 
treatment for jungle rot while he was in prison.  However, as 
the duty to assist is not triggered here by the submission of 
a well-grounded claim, the Board finds that VA has no 
obligation to develop this claim further.  See Epps, supra.  
See also, Morton v. West, 12 Vet.App. 477, 485-486 (1999).  
If the veteran wishes to submit additional pertinent 
treatment records, he may do so.  The Board views its 
discussion in this decision as sufficient notification to the 
veteran of the elements necessary to render his claim well 
grounded and to explain to him the reason that his current 
attempt fails to meet the well-grounded requirements.  

PTSD

The veteran has also claimed entitlement to service 
connection for PTSD.  The Board finds that this claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim for service connection for 
PTSD has been submitted when there is "[1]  medical evidence 
of a current [PTSD] disability; [2]  lay evidence (presumed 
to be credible for these purposes) of an in-service stressor, 
which in a PTSD case is the equivalent of in-service 
incurrence or aggravation; and [3]  medical evidence of a 
nexus between service and the current PTSD disability."  
Cohen v. Brown, 10 Vet.App. 128, 137 (1997) (citations 
omitted).  See also 38 C.F.R. § 3.304(f) (1999).  

At a July 1996 VA examination, the veteran reported that he 
had had combat experience in Vietnam and that, during this 
service, he had had friends killed by "boobytraps."  The 
examiner diagnosed PTSD.  Additionally, the veteran's service 
personnel records establish that the veteran served in a 
combat zone in Vietnam between April 1968 and May 1968.  
These documents provide evidence which satisfies the 
necessary regulatory requirements for a finding of a 
well-grounded claim for service connection for PTSD.  See 
Cohen v. Brown, 10 Vet.App. 128, 137 (1997) (citations 
omitted).  See also 38 C.F.R. § 3.304(f) (1999).  


ORDER

A well-grounded claim not having been submitted, service 
connection for jungle rot is denied.  

To the extent that the claim for service connection for PTSD 
is well grounded, the appeal is granted.  


REMAND

The VA has a duty to assist veterans who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997).  This duty to assist includes the duty to develop 
facts when the record before the Board is inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 
1 Vet.App. 90 (1990).  The development of facts includes an 
obligation to obtain medical records, especially those within 
the control of the federal government.  Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  This may also include a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  

In the present case, the Board notes that the RO did not 
attempt to verify the stressors reported by the veteran.  In 
this regard, the Board notes that, at the July 1996 VA 
examination, the veteran reported that he had had combat 
experience in Vietnam and that, during this service, he had 
had friends killed by "boobytraps."  In a statement dated 
two days after the VA evaluation, the veteran explained that 
he had been assigned to the 3rd Marine 1st Division, Company C 
in Vietnam, that he worked as a mortarman, and that during 
that time he was constantly "under fire."  Subsequently, in 
the July 1997 substantive appeal, the veteran explained that 
his duties in Vietnam also included that of an infantryman 
and that his stressful events involved being ambushed, being 
subjected to shelling (of the fire base), working in grave 
registration, and having a friend killed.  

The veteran's service personnel records establish that the 
veteran served in a combat zone in Vietnam between April 1968 
and May 1968.  While his DD 214, Armed Forces Of The United 
States Report Of Transfer Or Discharge (DD 214), reflects 
foreign service of approximately one-and-a-half months, this 
document also notes that the veteran did not receive a 
combat-related medal.  The nature of the incidents and 
military operations reported by the veteran, including being 
subjected to enemy attacks, having fellow servicemen killed, 
and working in grave registration, appear potentially capable 
of verification through operational reports.  In view of 
these circumstances, the Board finds that an attempt to 
verify the veteran's reported stressors should be made in 
this well-grounded claim.  

Also in the July 1996 statement, the veteran reported that he 
had received some treatment at the VA Medical Center (VAMC) 
in Miami, Florida but that he could not remember the exact 
dates that he had received such medical care.  While the 
claims folder contains some records of treatment that the 
veteran received at the Miami VAMC, it is unclear whether all 
such reports have been obtained.  In this regard, the Board 
notes that the most recent pertinent medical record which has 
been obtained and associated with the claims folder is an 
April 1997 letter from a clinical supervisor and staff 
psychologist at the Miami VAMC who reports that the veteran 
exhibits symptoms of PTSD and had previously received a 
diagnosis of PTSD.  

VA is deemed to have constructive knowledge of any documents 
"within the Secretary's control," and any such documents 
relevant to the issue under consideration must be included in 
the record on appeal.  See Bell v. Derwinski, 2 Vet.App. 611, 
613 (1992) (per curiam); Simington v. Brown, 9 Vet.App. 334 
(1996) (per curiam).  On remand, therefore, an attempt should 
be made to obtain records of any relevant psychiatric 
treatment that the veteran may have received in recent years 
at the Miami VAMC.  

Accordingly, the veteran's claim is REMANDED to the RO for 
completion of the following actions:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any psychiatric 
treatment received at the VAMC in Miami, 
Florida in recent years.  The RO should 
assist the veteran in accordance with 
38 C.F.R. § 3.159 (1999).  

2.  The RO should forward copies of the 
veteran's July 1996 patient history 
report, July 1996 stressor statement, and 
July 1997 substantive appeal, together 
with any portions of his service record 
which are associated with the claims 
folder, as well as a copy of this REMAND, 
to the United States Marine Corps 
Historical Center and attempt to verify 
the veteran's claimed stressors related 
to his service in Vietnam.  The 
Historical Center's review is 
specifically requested to include a 
search for any situation or operational 
reports pertaining to any incidents or 
operations described by the veteran, 
including being subjected to enemy 
attacks, having fellow servicemen killed, 
and working in grave registration while 
serving as a mortarman and infantryman 
with the 3rd Marine 1st Division, 
Company C in Vietnam.  The Historical 
Center should also be requested to 
attempt to obtain the enlisted 
performance evaluation reports for the 
veteran for the period(s) of time 
relevant to his deployment to Vietnam to 
attempt to confirm his description of the 
duties he performed.  Any information 
obtained should be associated with the 
claims folder.  

3.  After the requested development has 
been completed to the extent possible, 
the RO should again review the record and 
may undertake any additional development 
deemed advisable.  Thereafter, if any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the appeal (if in order) should be returned to 
the Board for appellate review.  The purpose of this REMAND 
is to provide fair process and to complete additional 
evidentiary development.  The Board does not intimate any 
opinion at this time as to the ultimate outcome of this case 
(either favorable or unfavorable), apart from its 
determination that the claim is well grounded.  

No action is required of the veteran unless he is notified by 
the RO.  However, the veteran does have the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



